


Exhibit 10.23

 

Non-Employee Director Compensation Policy
(adopted May 5, 2010, effective as of March 1, 2010)

 

1.     Fiscal Year 2011 Cash Compensation.

 

Board:  The annual cash retainer for each director is $25,000, paid quarterly.

 

Audit Committee:  The Audit Committee chair will receive an additional annual
cash retainer of $20,000, paid quarterly, and other Audit Committee members will
receive an additional annual cash retainer of $10,000, paid quarterly.

 

Compensation Committee:  The Compensation Committee chair will receive an
additional annual cash retainer of $10,000, paid quarterly, and other
Compensation Committee members will receive an additional annual cash retainer
of $5,000, paid quarterly.

 

Nominating/Corporate Governance Committee:  The Nominating/Corporate Governance
Committee chair will receive an additional annual cash retainer of $5,000, and
other Nominating/Corporate Governance Committee members will receive an
additional annual cash retainer of $2,500, paid quarterly.

 

2.     Fiscal Year 2011 Equity Compensation.

 

Current Directors:  On the date of the 2010 annual meeting of stockholders, each
continuing director will be granted restricted stock units having a fair market
value of $80,000, as calculated in accordance with Part 4 below (the “Annual
Continuing Director RSU Grant”) which will cliff vest upon the earlier of the
one-year anniversary of the date of grant or the date of the Company’s 2011
annual meeting of stockholders.

 

Non-Executive Chair:  In addition to the Annual Continuing Director Option
Grant, the non-executive Chair shall receive additional restricted stock units
having a fair market value of $80,000, as calculated in accordance with Part 4
below, granted on the same date as the Annual Continuing Director RSU Grant,
which will cliff vest upon the earlier of the one-year anniversary of the date
of grant or the date of the Company’s 2011 annual meeting of stockholders.

 

3.     Compensation in Subsequent Fiscal Years.

 

Annual Cash Compensation for Continuing Directors:  It is the Company’s policy
annually to review the level of cash compensation for directors, including for
services as members or chair of committees of the Board.  The level of cash
compensation will be recommended by the Compensation Committee each year in
consultation with an independent compensation consultant, taking into account
the peer group and the competitive environment.

 

Annual Equity Compensation for Continuing Directors:  It is the Company’s policy
to make annual one-year cliff vesting equity grants to each of its continuing
directors on the date of the Company’s annual meeting of stockholders.  This
includes an additional incremental one-year cliff vesting grant to the
non-executive Chair.  The size of these grants and their form (e.g., options,
RSUs, shares, etc.), will be recommended by the Compensation Committee each

 

--------------------------------------------------------------------------------


 

year in consultation with an independent compensation consultant, taking into
account the peer group and the competitive environment.

 

New Directors:  The Company intends that new directors would receive restricted
stock units having a fair market value of $160,000, calculated in accordance
with Part 4 below, which units would vest in equal annual installments over four
years.  New directors who join the Board during the year would not receive a pro
rated Annual Continuing Director RSU Grant for the year in which they join the
Board.

 

4.     General.

 

Whenever the fair market value of shares of the Company’s Common Stock is to be
calculated for purposes of granting restricted shares or restricted stock units
hereunder, the fair market value will be deemed to be equal to the closing price
of the Company’s Common Stock on the trading day immediately preceding the date
of grant.

 

Restricted stock units will be settled by issuing shares on the first
permissible trading day after they vest, unless a deferral program is adopted.

 

All option grants (if any) will have an exercise price per share equal to the
fair market value of the Company’s common stock on the date of grant.

 

The options (if any) will be for 7 years, except that they will terminate 12
months after the director’s services as a director terminates for any reason.

 

All unvested equity grants (whether options, RSUs, shares or otherwise) will be
fully vested and, in the case of options, immediately exercisable upon a
change-in-control of the Company.

 

2

--------------------------------------------------------------------------------
